DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 was filed after the mailing date of the Final Office Action on July 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to claims 1, 20, 27 and 29, and new claims 31 - 33, submitted December 29, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 10 - 12, filed December 29, 2020, with respect to the rejection of claims 1 – 30 under 35 USC 112(a) have been fully considered and 
Applicant’s arguments, see pages 12 - 13, filed December 29, 2020, with respect to the rejection of claims 20 - 26 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 20 - 26 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 13 - 14, filed December 29, 2020, with respect to the rejection of claims 27 and 28 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 27 and 28 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 14 - 15, filed December 29, 2020, with respect to the rejection of claims 29 and 30 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 29 and 30 under 35 USC 112(a) has been withdrawn. 
Allowable Subject Matter
Claims 1 - 14 allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on December 29, 2020 and the arguments therein.  Applicant’s arguments were found persuasive; as such; the Examiner has withdrawn the rejections made in the previous Office Action.
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622